Citation Nr: 1134310	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder other than on the face and the ears, claimed as due to exposure to herbicides or mustard gas.

2.  Entitlement to service connection for blackheads and gland problems of the face and the ears, claimed as due to exposure to herbicides or mustard gas.

3.  Entitlement to service connection for a respiratory condition with congestion in the lungs, claimed as due to exposure to herbicides, mustard gas, or asbestos.

4.  Entitlement to service connection for fatigue of the arms and legs, claimed as due to exposure to herbicides or mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for blackheads and gland problems of the face and the ears; for a skin disorder other than on the face and the ears; a respiratory condition with congestion in the lungs; and fatigue in the arms and legs.  He has claimed all of these disabilities arose as a result of exposure to herbicides or mustard gas.  He additionally contends that the respiratory condition with congestion in the lungs may have developed as a result of in-service asbestos exposure.

For purposes of this remand, the Board notes that the Veteran's claimed in-service exposure to mustard gas has not been verified.  The Veteran reported exposure to blister gas during chemical war training in 1965 while stationed with the 1st AmTrac Battalion, 1st Platoon, at Camp Pendleton, California.  The RO attempted to verify this claimed mustard gas exposure pursuant to M21-1MR, IV.ii.1.F.22.c.  However, August 2005 and May 2006 VA communications reflect that the Department of Defense (DoD) determined the Veteran does not appear in its mustard gas database of participants.  

The Board acknowledges that the Veteran has clearly described chemical exposure, and a May 1968 service personnel record certifies that he "completed annual gas chamber training."  However, the Veteran has provided no basis for the Board to conclude that he was exposed to mustard gas.  Rather, from the Veteran's description of his experiences, it appears that he may be referring to in-service nerve gas exposure.  While the Veteran's potential exposure to nerve gas may be relevant to one or more of his claims, such exposure does not carry the same presumptions that are attributed to mustard gas exposure. 

The Board notes that the record includes multiple claims involving disability of the skin.  The first of these claims is for a "skin disorder" that was listed on the July 2005 claim form and was noted to have begun in March 1985.  In his October 2005 claim statement, the Veteran reported that he was exposed to blister gas during chemical war training in 1965 while stationed with the 1st AmTrac Battalion 1st Platoon at Camp Pendleton, California and that he "still [has] the scar from the contact with the blister gas."  His October 2005 statement also reports "round circles of blackhead" that may also have been found on his leg in the testicular area, and "gland problems on my face and ears (white bumps)."  These issues were adjudicated in the May 2006 rating decision and the January 2008 statement of the case as three separate claims ("skin disorder," "blackheads and gland problems of the face and ears," and "scar from blister").  However, in his January 2008 substantive appeal, the Veteran limited his appeal, in pertinent part, to the "skin condition & gland condition of face and ears."  He made no mention of the blister scar.  

The Board notes, however, that the Veteran has not clearly indicated which part or parts of his anatomy were exposed to the blister gas.  Nor has he identified the location or nature of his claimed "skin disorder."  The Board thus finds that it is still appropriate to consider the Veteran's claimed blister scar when adjudicating the issue of entitlement to service connection for a skin disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

In the case at hand, the Board finds the McLendon requirements are satisfied with respect to the Veteran's skin disorder claim.  As noted above, the Veteran's October 2005 claim notes that he was exposed to blister gas during chemical war training in 1965 while stationed at Camp Pendleton, California and that he "still [has] the scar from the contact with the blister gas."  This statement satisfies McLendon in that the Veteran has competently reported that he currently has a scar (the first McLendon element) that was incurred when he was hit with blister gas in service (the second McLendon element).  Despite a lack of medical evidence demonstrating the presence of this scar, the Veteran is competent to testify to its current existence and its incurrence in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran's report of continuity of symptomatology, that this scar has existed since service, satisfies the third McLendon element.

However, the Board finds that there is insufficient evidence of record to decide the claim.  Therefore, a remand is necessary to schedule the Veteran for a VA examination in order to obtain current diagnoses and etiology opinions.  

The Board emphasizes that the scope of this remand is not limited to consideration of a blister scar.  Review of the Veteran's service treatment records reveals that he authorized minor skin surgery to remove shrapnel pieces from the right side of his chest in August 1967.  In March 1968, the Veteran had a cyst removed from his right ear lobe and an infection subsequently developed.  Another March 1968 record reflects the Veteran sought treatment for pain resulting from a piece of metal that had been lodged in his right index finger since July 1967.  Each of these injuries should be considered by the VA examiner in connection with the Veteran's skin disability claim.

At this time, the Board will defer consideration of the claim of entitlement to service connection for blackheads and gland problems of the face and the ears, as the VA examination report may produce evidence that is pertinent to resolving this issue.

The Veteran has also claimed entitlement to service connection for a respiratory condition with congestion in the lungs, which he contends, in relevant part, developed as a result of in-service asbestos exposure.  

In McGinty v. Brown, the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor had the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (hereinafter 'DVB Circular'), that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and an asbestos-related disease can develop from brief exposure to asbestos.

Neither the Manual M21-MR1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment, Nolen, supra; VAOPGCPREC 4-2000.

In the case at hand, the Veteran served in the United States Marine Corps and his service personnel records reflect he spent considerable time aboard ships, making it not inconceivable that he was exposed to asbestos in service.  Given the risk of asbestos exposure and the indications of record of current pulmonary disability, including the Veteran's own competent lay reports of "lots of congestion in lungs" in his October 2005 claim and VA medical records reflecting treatment for pneumonia in December 2007, the Board finds that a remand for a VA examination is warranted.  

The Veteran has also claimed entitlement to service connection for fatigue of the arms and legs.  The Board notes that the Veteran underwent a general QTC examination in June 2007.  Even though this examination does not appear to have been expressly scheduled in order to evaluate the Veteran for fatigue of the arms and legs, the resulting examination report provides sufficient indications of disability of the arms, in particular, to be relevant to the issue at hand.  Specifically, the June 2007 VA examination report notes degenerative arthritic changes of the bilateral shoulders, elbows, left wrist, and bilateral hips.  Left distal femur deformity suggesting an old fracture was also shown.  However, the examiner did not render any diagnoses based on these findings, stating that "Since the veteran is asymptomatic, I do not bellieve [sic] a diagnosis is warranted for any [degenerative changes]."  

The Board concludes that, regardless of the original purpose of this QTC examination, it does ultimately provide evidence of current disabilities of the arms and legs that may be relevant to the Veteran's claim.  However, the June 2007 QTC examination report provides inadequate diagnoses and no etiology opinions.  The Board therefore finds it necessary to remand this claim for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, please ensure on remand that the Veteran is provided with satisfactory notice under the Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), of how to establish a claim based on herbicide exposure. 


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that informs him of the information and evidence not of record that is necessary to substantiate his service connection claims based on herbicide exposure.  Afford the Veteran the opportunity to submit additional argument and evidence in support of his claims.  

2.  Following the above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current skin condition.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should ask the Veteran to specifically identify any skin disability for which he is claiming entitlement to service connection.  In addition to any disability that is claimed by the Veteran, the medical or lay evidence of record suggests the following: (1) scarring from contact with "blister gas;" (2) "round circles of blackhead[s]" that may also appear on the Veteran's leg and groin; (3) gland problems, cyst residuals, or white bumps on the Veteran's face and ears; (4) a shrapnel scar on the right side of the Veteran's chest; and (5) a shrapnel scar on the Veteran's right index finger.

As to any disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, to include as secondary to in-service Agent Orange or nerve gas exposure.  Any opinion expressed must be accompanied by a complete rationale.

3.  Following the above, schedule an appropriate examination to clarify the nature and etiology of the Veteran's claimed respiratory condition with congestion in the lungs.  Any tests deemed necessary should be performed.  The claims file must be reviewed by the examiner, and the examination report should reflect that this was done.  During the examination, the examiner should elicit from the Veteran a complete history of the nature and circumstances of potential exposure to asbestos in service and following service.  All findings should be reported in detail, and the rationale for the requested opinion should be explained.  

The examiner should conduct an examination of the Veteran's lungs with any diagnostic testing deemed necessary, and provide a diagnosis of any pathology found.  As to each disability found, the examiner should comment as to whether it is at least as likely as not (a 50 percent probability or greater) that the disability is related to the Veteran's military service and, more specifically, to any in-service asbestos, nerve gas, or Agent Orange exposure.  In explaining this opinion, the examiner should discuss all potential sources of asbestos exposure that are indicated in the claims file and by the Veteran himself.

4.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current fatigue of the arms and legs.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current disability of the arms and legs.  The examiner should specifically identify whether the Veteran has a current disability that is manifested by fatigue of the arms and legs.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, to include as a result of exposure to Agent Orange or nerve gas.  Any opinion expressed must be accompanied by a complete rationale.

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


